Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15, 17, 18 are pending.
Claims 16 has been canceled.
Claims 1-15, 17, 18 are rejected.
Claim 19 has been allowed.
Response to Arguments
Applicant argues that the office action failed to teach the sampling node is separate from the SON, the sampling node informing a flow switch of the SDN that the traffic flow should bypass the SON as a result of determining that the SON cannot accommodate the determined capacity demand of the traffic flow
	The office respectfully disagree by replying as follow: Anumala show in fig. 5 [0030] a SDN i.e. sampling node being different from the VPAN i.e. SON see also fig. 3 a managing server 310 
	Furthermore the SDN server i.e. the sampling node [0032] determining characteristic of flow based on which traffic should go to specific path i.e. (based on instructions from managing server) made of switches see also [0037][0038].
	Examiner agrees that the primary examiner does not expressly teach a flow switch of the SDN that the traffic flow should bypass the SON as a result of determining that the SON cannot accommodate the determined capacity demand of the traffic flow



Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.            Claims 1,3,5,7,8,12, 14,15,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Anumala et al. (US-PG-PUB 2014/0254406 A1).













    PNG
    media_image1.png
    847
    755
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    574
    445
    media_image2.png
    Greyscale





As to claim 1. Anumala teaches a method performed by a sampling node in a Software Defined Network (SDN) for handling traffic flows (Anumala fig.5 [0030] a processors part of a SDN sever performing the function/step of figure 5 see also fig 4 and [0027] a SDN managing server ) the method comprising:
the sampling node(Anumala, Fig. 3, Element 310, Manager Server or Fig. 4, SDN Server; see also paragraph 30, managing server 310 performing the method of Fig. 5) identifying a traffic flow that may benefit from being routed via a service optimizing node (SON) that is capable of providing a value added service (VAS) to the traffic flow (Anumala fig. 5, step 540, paragraph 32 to 34; SON is mapped to VPAN of Anumala; please note the claim does not define value added service, it could be congestion alleviation, VOIP, or other technological features; for example, [Halligan et al. (US-PG-PUB 2016/0205015 A1) paragraph 48 teaches a video optimization service for traffic flow] ),
wherein the sampling node is separate from the SON (Anumala teaches managing server 310 (i.e. SDN server 410) is separate from VPAN ; Fig. 6, Step 620 paragraph 38 teaches determining  a selected path, that is the same as optimized flow of Fig. 2 of current application; therefore the VPAN is the SON/VAS; Finally, Fig. 3, Element 310 is the managing server and mapped to the sampling node, Fig. 3, switches 110 to 150, 171 to 179 are the VPAN, or mapped to SON/VAS );
the sampling node(Anumala fig.5 [0030] a processors part of a SDN sever determining a capacity demand of the  identified traffic flow (Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known) ;
(Anumala fig.5 [0030] a processors part of a SDN sever)determining a capacity of the SON (Anumala fig. 5,530 determining VPAN i.e. managing server characteristic see also [0033] capacity i.e. available  bandwidth, congestion  of switching devices part of VPAN  being determined); 
based on the determined capacity demand of the traffic flow and the determined capacity of the SON determining whether the SON cannot accommodate the determined capacity demand of the traffic flow (Anumala, Fig. 6, Step 640 and 650, paragraph 40 and 41) and
sampling node informing a flow switch of the SDN that the traffic flow should bypass the SON as a result of determining that the SON cannot accommodate the determined capacity demand of the traffic flow (Anumala, Fig. 6, Step 660, paragraph 42).  
Thus, It would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of embodiment of figure 5 and the teaching of embodiment of figure 6 to arrive at applicant invention. Because Anumala teaches a method for determining packet characteristic in order to route them appropriately, thus providing efficient spectrum utilization (Anumala [0034]).

As to claim 3,  Anumala teaches all the limitations of the parent claim 1, Anumala further teaches the capacity demand of the traffic flow is defined as an amount of data associated with the traffic flow (Anumala fig. 5, 520 [0032] flow characteristic i.e. application which require certain bandwidth or amount of data).

As to claim 5. Anumala teaches all the limitations of the parent claim 1, Anumala further teaches the traffic flow is identified based on destination IP-address, protocol and/or destination port (Anumala [0031] sources and destination IP address based on which flow type is identified).

As to claim 7. Anumala teaches all the limitations of the parent claim 1, Anumala further teaches identifying a first traffic flow that may benefit from being routed via the SON (Anumala fig. 5, step 540, paragraph 32 to 34; SON is mapped to VPAN of Anumala; please note the claim does not define value added service, it could be congestion alleviation, VOIP, or other technological features),
determining a capacity demand of the identified traffic flow (Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known) ;
wherein the sampling node is separate from the SON (Anumala teaches managing server 310 (i.e. SDN server 410) is separate from VPAN ; Fig. 6, Step 650 paragraph 41 teaches determining an alternate path, that is the same as optimized flow of Fig. 2 of current application; therefore the VPAN is the SON/VAS; Finally, Fig. 3, Element 310 is the managing server and mapped to the sampling node, Fig. 3, switches 110 to 150, 171 to 179 are the VPAN, or mapped to SON/VAS );
based on the determined capacity demand of the first traffic flow and the determined capacity of the SON, determining whether the SON can accommodate the determined capacity demand of the first traffic flow (Anumala, Fig. 6, Step 640 and 650, paragraph 40 and 41[Halligan et al. (US-PG-PUB 2016/0205015 A1) paragraph 48 teaches a video optimization service for traffic flow]), and
informing the flow switch of the SDN that the first traffic flow should be sent to the SON as a result of determining that the SON can accommodate the determined capacity demand of the first traffic flow (Anumala, Fig. 6, Step 660, paragraph 42).  
Thus, It would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of embodiment of figure 5 and the teaching of embodiment of figure 6 to arrive at applicant invention. Because Anumala teaches a method for determining packet characteristic in order to route them appropriately, thus providing efficient spectrum utilization (Anumala [0034]).

As to claim 8. Anumala teaches a sampling node in a Software Defined Network (SDN) for handling traffic flows, the sampling node (Anumala fig 5. [0032] deep packet inspection of flow taking place in a SDN network see also [0029]) comprising:
a processor (Anumala [0046] processor and memory); and
a memory comprising instructions which, when executed by the processor (Anumala [0046] processor and memory), cause the processor to:
identifying a traffic flow (Anumala fig. 5, 510 a flow being received i.e. identified), may benefit from being routed via a service optimizing node (SON) that is capable of providing a value added service (VAS) to the traffic flow (Anumala fig. 5, step 540, paragraph 32 to 34; SON is mapped to VPAN of Anumala; please note the claim does not define value added service, it could be congestion alleviation, VOIP, or other technological features) [Halligan et al. (US-PG-PUB 2016/0205015 A1) paragraph 48 teaches a video optimization service for traffic flow] ),
determining a capacity demand of the identified  traffic flow(Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known) ;
 determining a capacity of the SON (Anumala fig. 5,530 determining VPAN i.e. managing server characteristic see also [0033] capacity i.e. bandwidth of switching devices being determined); 
may benefit from being routed via a service optimizing node (SON) that is capable of providing a value added service (VAS) to the traffic flow (Anumala fig. 5 [0033] step 530 characteristic of VPAN being determined and characteristic of flow being determined and a determination of most suitable network switching devices for forwarding the flow see also 540 [0034] see also [0035] packet filtering and ACL being done by VPAN),
wherein the sampling node is separate from the SON(Anumala teaches managing server 310 (i.e. SDN server 410) is separate from VPAN ; Fig. 6, Step 650 paragraph 41 teaches determining an alternate path, that is the same as optimized flow of Fig. 2 of current application; therefore the VPAN is the SON/VAS; Finally, Fig. 3, Element 310 is the managing server and mapped to the sampling node, Fig. 3, switches 110 to 150, 171 to 179 are the VPAN, or mapped to SON/VAS );
based on the determined capacity demand of the traffic flow and the determined capacity of the SON determining whether the SON cannot accommodate the (Anumala, Fig. 6, Step 640 and 650, paragraph 40 and 4), and
informing a flow switch of the SDN that the traffic flow should bypass the SON as a result of determining that the SON cannot accommodate the determined capacity demand of the traffic flow (Anumala, Fig. 6, Step 660, paragraph 42).  
Thus, It would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of embodiment of figure 5 and the teaching of embodiment of figure 6 to arrive at applicant invention. Because Anumala teaches a method for determining packet characteristic in order to route them appropriately, thus providing efficient spectrum utilization (Anumala [0034]).

As to claim 12.  Anumala teaches all the limitations of the parent claim 8, Anumala further teaches the traffic flow is identified based on destination IP-address, protocol and/or destination port (Anumala [0031] sources and destination IP address based on which flow type is identified).

As to claim 14. Anumala teaches all the limitations of the parent claim 8, Anumala further teaches identifying a first traffic flow that may benefit from being routed via the SON (Anumala fig. 5, step 540, paragraph 32 to 34; SON is mapped to VPAN of Anumala; please note the claim does not define value added service, it could be congestion alleviation, VOIP, or other technological features),
determining a capacity demand of the first traffic flow Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known and see also [0034] characteristic of a first flow among multiple flow being determined),
based on the determined capacity demand of the first traffic flow and the determined capacity of the SON, determining whether the SON can accommodate the determined capacity demand of the first traffic flow (Anumala, Fig. 6, Step 640 and 650, paragraph 40 and 41 [Halligan et al. (US-PG-PUB 2016/0205015 A1) paragraph 48 teaches a video optimization service for traffic flow]),   and
informing the flow switch of the SDN that the first traffic flow should be sent to the SON as a result of determining that the SON can accommodate the determined capacity demand of the first traffic flow (Anumala, Fig. 6, Step 660, paragraph 42).  
Thus, It would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of embodiment of figure 5 and the teaching of embodiment of figure 6 to arrive at applicant invention. Because Anumala teaches a method for determining packet characteristic in order to route them appropriately, thus providing efficient spectrum utilization (Anumala [0034]).

As to claim 15. Anumala teaches all the limitations of the parent 1, Anumala teaches a computer program product comprising a non-transitory computer readable medium comprising a computer program comprising computer readable code (Anumala [0046] processor and memory) which, when run in a processing unit comprised in a sampling node causes the sampling node to perform the method of claim 1.

As to claim 17 Anumala teaches all the limitations of the parent claim 8, Anumala further teaches identifying a second traffic flow that may benefit from being routed via the SON (Anumala fig. 5, step 540, paragraph 32 to 34; SON is mapped to VPAN of Anumala; please note the claim does not define value added service, it could be congestion alleviation, VOIP, or other technological features),
determining a capacity demand of the  second traffic flow (Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known and see also [0034] characteristic of a first flow among multiple flow being determined),
second traffic flow (Anumala fig. 6 and [0038] network traffic which include multiple flows i.e. second flow), based on the determined capacity demand of the second traffic flow and the determined capacity of the SON, determining whether the SON can accommodate the determined capacity demand of the second traffic flow (Anumala, Fig. 6, Step 640 and 650, paragraph 40 and 41 [Halligan et al. (US-PG-PUB 2016/0205015 A1) paragraph 48 teaches a video optimization service for traffic flow]),    and
informing the flow switch of the SDN that the second traffic flow should be sent to the SON as a result of determining that the SON can accommodate the determined capacity demand of the first traffic flow (Anumala, Fig. 6, Step 660, paragraph 42).  
Thus, It would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of embodiment of figure 5 and the teaching of embodiment of figure 6 to arrive at applicant invention. Because (Anumala [0034]).

8.            Claims 2,6,9,10,13 are rejected under 35 U.S.C. 103 as being unpatentable over Anumala et al. (US-PG-PUB 2014/0254406 A1) and in view of Hu (US-PG-PUB 2016/0094395 A1).

As to claim 2. Anumala teaches all the limitations of the parent claim 1,
Anumala does not teach wherein
determining the capacity demand of the traffic flow comprises determining a total capacity demand of the traffic flow within a total amount of the traffic based on:
 a fractional capacity demand of the flow within fraction of the total amount of the traffic flows, 
the assumption that a distribution of individual traffic flow among the traffic flows is the same within the total amount of traffic flows as within the fraction of the total amount of traffic flows
However Hu from a similar field of endeavor teaches wherein
determining the capacity demand of the traffic flow comprises determining a total capacity demand of the traffic flow within a total amount of the traffic based on (Hu fig. 7 step 740):
a fractional capacity demand of the flow within fraction of the total amount of the traffic flows (Hu [0069] a request for a service i.e. voice call, message and video with equal distribution of demand over a period of time or sample of time consuming part of the total amount of available traffic), and 
the assumption that a distribution of individual traffic flow among the traffic flows is the same within the total amount of traffic flows as within the fraction of the total amount of traffic flows (Hu [0069] a request for a service i.e. voice call, message and video with equal distribution of demand over a period of time or sample of time consuming part of the total amount of available traffic).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hu and the teaching of Anumala to use a notification in order to divert flow. Because Hu teaches for dynamically managing resources in order to meet customer demand and optimize resource utilization (Hu [0018] [0019]).

As to claim 6. Anumala teaches all the limitations of the parent claim 1,
Anumala does not teach traffic flows based on at least one of: the number of times a traffic flow is present within a fraction of a total amount of traffic flows, capacity demand of a traffic flow, or, a priority indication of a traffic flow, selecting a traffic flow that should be sent to the SON based on the sorting of traffic flow
However Hu from a similar field of endeavor teaches  traffic flows based on at least one of: the number of times a traffic flow is present within a fraction of a total amount of traffic flows, capacity demand of a traffic flow, or, a priority indication of a traffic flow (Hu [0045] a classification being done based on priorities) and
(Hu [0044] a selection module) a traffic flow that should be sent to the SON based on the sorting of traffic flow (Hu [0046] a classification of data based on which a determination is made as of whether the data or flow meet certain criteria in order to know whether it can go through a specific GW).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hu and the teaching of Anumala to use a notification in order to divert flow. Because Hu teaches for dynamically managing resources in order to meet customer demand and optimize resource utilization (Hu [0018] [0019]).

As to claim 9 Anumala teaches all the limitations of the parent claim 8,
 Anumala does not teach wherein determining the capacity demand of the traffic flow comprises determining a total capacity demand of the traffic flow within a total amount of the traffic based on, a fractional capacity demand of the flow within fraction of the total amount of the traffic flows
However Hu from a similar field of endeavor teaches Wherein determining the capacity demand of the traffic flow comprises determining a total capacity demand of the traffic flow within a total amount of the traffic based on (Hu fig. 7 step 740):
a fractional capacity demand of the flow within fraction of the total amount of the traffic flows (Hu [0069] a request for a service i.e. voice call, message and video with equal distribution of demand over a period of time or sample of time consuming part of the total amount of available traffic), and 
 (Hu [0069] a request for a service i.e. voice call, message and video with equal distribution of demand over a period of time or sample of time consuming part of the total amount of available traffic).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hu and the teaching of Anumala to use a notification in order to divert flow. Because Hu teaches for dynamically managing resources in order to meet customer demand and optimize resource utilization (Hu [0018] [0019]).

As to claim 10. Anumala teaches all the limitations of the parent claim 8,
 Anumala does not teach wherein the capacity demand of the traffic flow is defined as an amount of data associated with the traffic flow 
 wherein the capacity demand of the traffic flow is defined as an amount of data associated with the traffic flow (Hu [0074] a request for a service which require a certain capacity and [0015] video, message and voice call which each require a certain amount of bandwidth over a specific period of time).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hu and the teaching of Anumala to use a notification in order to divert flow. Because Hu teaches for dynamically managing resources in order to meet customer demand and optimize resource utilization (Hu [0018] [0019]).

As to claim 13. Anumala teaches all the limitations of the parent claim 8
Anumala does not teach sort traffic flows based on at least one of: the number of times a traffic flow is present within a fraction of a total amount of traffic flows, capacity demand of a traffic flow, or, a priority indication of a traffic flow, Select a traffic flow that should be sent to the SON based on the sorting of traffic flow
However Hu from a similar field of endeavor teaches sort traffic flows based on at least one of: the number of times a traffic flow is present within a fraction of a total amount of traffic flows, capacity demand of a traffic flow, or, a priority indication of a traffic flow (Hu [0045] a classification being done based on priorities) and
Select (Hu [0044] a selection module) a traffic flow that should be sent to the SON based on the sorting of traffic flow (Hu [0046] a classification of data based on which a determination is made as of whether the data or flow meet certain criteria in order to know whether it can go through a specific GW).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hu and the teaching of Anumala to use a notification in order to divert flow. Because Hu teaches for dynamically managing resources in order to meet customer demand and optimize resource utilization (Hu [0018] [0019]).

9.          Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anumala et al. (US-PG-PUB 2014/0254406 A1) and further in view of Payer et al. (US-PG-PUB 2017/0150393 A1). 

As to claim 4. Anumala teaches all the limitations of the parent claim 1
 Anumala does not teach wherein the capacity demand of a flow is defined as a data bit rate 
                However Payer from a similar field of endeavor teaches wherein the capacity demand of a flow is defined as a data bit rate (Payer [0066] bit rate of each packet flow which is capacity demand).
                Therefore it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Payer and the teaching of Anumala to use flow classification to divert flow via a VAS node. Because Payer teaches a method of providing flexibility by providing specific treatment to each flow using dynamic quality of service management thus providing better quality of service (Payer [0011][0021]).

As to claim 11. Anumala does not teach all the limitations of the parent claim 8
 Anumala does not teach wherein the capacity demand of a flow is defined as a data bit rate 
                However Payer from a similar field of endeavor teaches wherein the capacity demand of a flow is defined as a data bit rate (Payer [0066] bit rate of each packet flow which is capacity demand).
         Therefore it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Payer and the teaching of Anumala to use flow classification to divert flow via a VAS node. Because Payer (Payer [0011][0021]).

10. Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anumala et al. (US-PG-PUB 2014/0254406 A1) and in view of Song et al. (US-PG-PUB 2018/0270159 A1).

As to claim 18.   Anumala teaches all the limitations of the parent claim 8,
Anumala teaches identifying a second traffic flow that may benefit from being routed via the SON (Anumala fig. 5, 510 a flow being received i.e. identified and see also [0034] characteristic of a first flow among multiple flow being determined)  
determining a capacity demand of the  second traffic flow Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known and see also [0034] characteristic of a first flow among multiple flow being determined),
 a second traffic flow(Anumala fig. 6 and [0038] network traffic which include multiple flows i.e. second flow), based on the determined capacity demand of the second traffic flow and the determined capacity of the SON, determining whether the SON can accommodate the determined capacity demand of the second traffic flow (Anumala, Fig. 6, Step 640 and 650, paragraph 40 and 41 [Halligan et al. (US-PG-PUB 2016/0205015 A1) paragraph 48 teaches a video optimization service for traffic flow]),    

informing the flow switch of the SDN that the second traffic flow should be sent to the SON as a result of determining that the SON can accommodate the determined capacity demand of the first traffic flow (Anumala, Fig. 6, Step 660, paragraph 42).  
Anumala does not expressly teach determine a remaining capacity of the SON after the SON accommodates the capacity demand of the first traffic flow;
However Song from a similar field of endeavor teaches determine a remaining capacity of the SON after the SON accommodates the capacity demand of the first traffic flow (Song [0040] a remaining capacity of a system after processing a first flow requiring a first part of the system bandwidth);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Song and the teaching of Anumala to use traffic flow table in order to accommodate different flow. Because Song teaches a meter table allowing to assign bandwidth to flow (Song [0001]).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As to claim 19: 
Anumala et al. (US-PG-PUB 2014/0254406 A1) teaches SYSTEM AND METHOD FOR VIRTUAL PRIVATE APPLICATION NETWORKS ABSTRACT OF DISCLOSURE A system and method for virtual private application networks includes receiving a first packet associated with a first network flow at a network device, 
On the other hand Chesla teaches A method for providing value added services (VAS) in a software defined network (SDN). The method comprises determining which value added services and their order should be assigned to an incoming traffic; determining for each of the one or more value added services their respective servers providing the value added services and assigning a unique diversion value to each server; instructing at least one peer network element to set a diversion field in each packet in the incoming traffic with a diversion value corresponding to a server providing a first value added service of the one or more value added services; and instructing each edge network element to set the diversion field of each packet output by the server to designate a destination node for the packet, wherein the destination node is any one of the destination server and a server providing a subsequent value added service
Finally, Halligan teaches methods, apparatus, and computer programs relating to a Software Defined Network (SDN) for use in a communication network. The SDN acts as an entity in a first service chain of entities through which a data flow is routable by 
None of them taken together or alone or in combination disclosed or suggested the combination specified in the independent claim 19 
More specifically the allowable subject matter is described in [0045] of the specification as filed.
Specifically to the other limitations with the combination including: wherein
a ratio of the set of sample flows to the regular flows is 1/F,
a throughput of the subset of sample flows is R,
a throughput of the subset of regular flows is C,
a throughput of the set of sample flows is M, R/M=C/m/F=cxF/M
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412   

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412